         Case: 3:20-cv-00831-wmc Document #: 10 Filed: 11/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

RODNEY C. MOORE,

         Plaintiff,
                                                    Case No. 20-cv-831-wmc
    v.

STEPHANIE ARNOTT, HEATHER
LUHMAN, AND BILL LAZAR,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




         /s/                                                   11/25/2020
         Peter Oppeneer, Clerk of Court                        Date
